ORDER

PER CURIAM:
AND NOW, this 16th day of September, 1994, a Rule having been entered upon Joseph Wade Foltz on August 9, 1994, to show cause why he should not be disciplined for the admitted unauthorized practice of law, upon consideration of the responses filed, the Rule is discharged and it is hereby
*505ORDERED that Joseph Wade Foltz shall be and he is reinstated to active status as a member of the Bar of this Commonwealth and, pursuant to Rule 218(e), Pa.R.D.E., he shall pay the expenses incurred by the Disciplinary Board in the investigation and processing of the Petition for Reinstatement.
PAPADAKOS, J., files a Dissenting Statement in which CASTILLE, J., joins.
MONTEMURO, J., is sitting by designation as Senior Justice pursuant to Judicial Assignment Docket No. 94 R1801, due to the unavailability of LARSEN, J., see No. 127 Judicial Administration Docket No. 1, filed October 28, 1998.